ON MOTION FOR REHEARING.
HAWKINS, Judge.
In our original opinion we overlooked a second extension order, made by the trial judge on the 4th day of February, 1931. This would entitle the bills to consideration.
In qualifying bills of exception Nos. 1, 2, 3 and 4 the learned trial judge calls attention to the fact that on the former appeal of this case (Logan v. State, 115 Texas Crim. Rep., 498, 27 S. W. (2d) 171) the question was then presented in bills of exception 5, 6 and 7 as to the admissibility of the same character of testimony, the rejection of which is complained of in present bills 1, 2, 3 and 4; and that in the opinion on the former appeal it was held that no error was shown. Thus it became the law of the case, and the court was justified in rejecting the proffered evidence when tendered upon the present trial. It is contended that wherein the bills refer to the date of the transaction inquired about as being on the 24th day of October, that other recitals in the bills make plain that the inquiry was regarding the date of November 24th, the time relied on by the state. In examining the record upon former appeal we observe the same discrepancy in dates occurred then, and the court’s qualification to the bills in the record at that time calls attention to it.
The motion for rehearing is overruled.

Overruled.